Electronically Filed
                                                       Supreme Court
                                                       SCWC-14-0000391
                                                       25-MAY-2018
                                                       08:00 AM

                          SCWC-14-0000391

           IN THE SUPREME COURT OF THE STATE OF HAWAII


         STATE OF HAWAII, Petitioner/Plaintiff-Appellee,

                                  vs.

       SHAWN D. VISINTIN, Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (CAAP-14-0000391; CR. NO. 13-1-0166)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee’s application for writ
of certiorari, filed on April 10, 2018, is hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
held in this case.   Any party may, within ten days and pursuant
to Rule 34(c) of the Hawaii Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawaii, May 25, 2018.
                                   /s/ Mark E. Recktenwald
                                   /s/ Paula A. Nakayama
                                   /s/ Sabrina S. McKenna
                                   /s/ Richard W. Pollack
                                   /s/ Michael D. Wilson